IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40895
                          Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

VENUSTIANO GILBERT-ALVAREZ,

                                         Defendant-Appellant.

                        --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                       USDC No. C-01-CR-45-1
                        --------------------
                          November 13, 2002

Before GARWOOD, BARKSDALE, and DENNIS, Circuit Judges.

PER CURIAM:*

     Venustiano Gilbert-Alvarez appeals his conviction for

possession with the intent to distribute more than 1,000

kilograms of marijuana.   Gilbert-Alvarez’s sole contention is

that the evidence was insufficient to establish that he knew that

marijuana was hidden in his tractor-trailer.   We have reviewed

the record and the briefs of the parties and hold that the

evidence was sufficient for a rational jury to find Gilbert-

Alvarez guilty beyond a reasonable doubt.    See United States v.

Gourley, 168 F.3d 165, 168-69 (5th Cir. 1999).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
AFFIRMED.